         Case 2:16-cr-00153-BMS Document 199 Filed 09/09/20 Page 1 of 1


                                IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA
                                                                            l 6-cr-153-1
         V.

                                                                            19-cv-1264
TROY REED

                                               ORDER

BERLE M. SCHILLER, J.


    AND NOW, this 3rd day of September, 2020, upon careful and independent consideration of the petition for

writ of habeas corpus, and after review of the Report and Recommendation of United States Magistrate Judge Jacob

P. Hart, IT IS ORDERED that:

        1. The Report and Recommendation is APPROVED and ADOPTED.

        2. The petition for a writ of habeas corpus is DENIED; and

        3. There is no basis for the issuance of a certificate of appealability.




                                                           THE COURT:




                                                             BERLE M. SCHILLER, J.
